           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

JENNIFER L. ROGERS,                 )
                                    )
                 Plaintiff,         )
                                    )
v.                                  )   Case No. CIV-18-277-KEW
                                    )
COMMISSIONER OF SOCIAL              )
SECURITY ADMINISTRATION,            )
                                    )
                 Defendant.         )

                            OPINION AND ORDER

     Plaintiff   Jennifer     L.   Rogers   (the   “Claimant”)   requests

judicial review of the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled.           For the

reasons discussed below, it is the finding of this Court that the

Commissioner=s decision should be and is AFFIRMED.

           Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).     A claimant is disabled under the Social
Security   Act   “only    if    his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                    42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.             See, 20 C.F.R.

§§ 404.1520, 416.920.1

     Judicial    review    of    the    Commissioner’s    determination     is




     1   Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                        2
limited in scope by 42 U.S.C. § 405(g).                    This Court’s review is

limited    to     two      inquiries:      first,   whether    the     decision    was

supported       by    substantial       evidence;   and,    second,     whether    the

correct legal standards were applied.               Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation       omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                        It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                  Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                        Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).    Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly   detracts     from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

        Claimant was 33 years old at the time of the ALJ’s decision.

Claimant completed her high school education.                 Claimant has worked

                                            3
in the past as a food sales clerk.      Claimant alleges an inability

to work beginning November 1, 2013 due to limitations resulting

from mental problems.

                           Procedural History

     On   November   23,   2015,   Claimant   protectively   filed   for

disability insurance benefits under Title II (42 U.S.C. ' 401, et

seq.) and for supplemental security income pursuant to Title XVI

(42 U.S.C. ' 1381, et seq.) of the Social Security Act.      Claimant’s

applications were denied initially and upon reconsideration.         On

May 16, 2017, Administrative Law Judge (“ALJ”) James Bentley

conducted an administrative hearing in McAlester, Oklahoma.          On

August 11, 2017, the ALJ issued an unfavorable decision.       On June

20, 2018, the Appeals Council denied review.         As a result, the

decision of the ALJ represents the Commissioner’s final decision

for purposes of further appeal.     20 C.F.R. §§ 404.981, 416.1481.

              Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation.    He determined that while Claimant suffered from

severe impairments, she retained the residual functional capacity

(“RFC”) to perform light work.

                      Errors Alleged for Review

                                    4
     Claimant asserts the ALJ committed error in (1) failing to

perform a proper analysis at step five; and (2) failing to properly

analyze the consistency of Claimant’s testimony with the evidence.

                             Step Five Analysis

     In his decision, the ALJ determined Claimant suffered from

the severe impairment of history of syncope, diabetes mellitus II,

anxiety,    hypothyroidism,     chronic   pain,    post    traumatic      stress

disorder (“PTSD”) unspecified bipolar disorder v. major depressive

disorder, cannabis abuse disorder, bilateral shoulder pain, panic

attacks, and mild degenerative disc disease of the cervical spine.

(Tr. 19).     The ALJ determined Claimant could perform light work

except that she was able to understand, remember, and apply simple

instructions and persist and concentrate for extended periods in

order to complete simple tasks with routine supervision.                 She was

able to relate to supervisors and peers on a superficial work

basis.     She was unable to have work-related contact with the

general     public.      She    could     occasionally      reach       overhead

bilaterally.     The ALJ determined Claimant should avoid unprotected

heights    and   dangerous   moving   machinery.          (Tr.   21).      After

consultation with the vocational expert, the ALJ found Claimant

could perform the representative jobs of housekeeper cleaner,

                                      5
inspector packer, and bakery worker (production), all of which

were found to exist in sufficient numbers in the regional and

national economies.       (Tr. 27).       As a result, the ALJ found

Claimant was not under a disability from November 1, 2013 through

the date of the decision.     Id.

     Claimant contends the ALJ improperly adopted the findings of

the vocational expert because the representative jobs identified

exceeded Claimant’s abilities as reflected in the RFC or which

should have been included in the RFC.             At the administrative

hearing, the ALJ proposed a hypothetical question to the vocational

expert which include

             understanding,   remembering,    and   applying
             simple instructions and concentrating and
             persisting for extended periods in order to
             complete simple work tasks with routine
             supervision; individual would be capable of
             relating to supervisors and peers on a
             superficial work basis; however, would have
             not work-related contact with the general
             public; individual would also be limited to
             just     occasional      reaching      overhead
             bilaterally;   also   would   need   to   avoid
             unprotected heights and dangerous moving
             machinery.

     After     eliminating   Claimant’s    past    relevant   work,   the

vocational expert identified three representative jobs Claimant

could perform under the hypothetical – (1) housekeeper, cleaner –



                                    6
Dictionary     of    Occupational      Titles      (“DOT”)         323.687-014,       (2)

inspector-packer,          DOT    784.687-042,     and       (3)    bakery      worker,

production, DOT 524.687-022.           (Tr. 59-61).

      Claimant first contends the job of inspector-packer requires

a Reasoning Level of 2 which is inconsistent with the limitation

to understanding, remembering and applying simple instructions.

Jobs designated in the DOT with the General Educational Development

Reasoning Level of 2 require a claimant to “[a]pply commonsense

understanding to carry out detailed but uninvolved written or oral

instructions” and “[d]eal with problems involving a few concrete

variables in or from standardized situations.”                     DOT, App. C, 1991

WL   688702.        This    would   appear    to   be    inconsistent          with   the

limitations placed upon Claimant by the ALJ in the RFC.                         Hackett

v. Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005)(reversing for

the ALJ to address the apparent conflict between the DOT and the

RFC.).    Neither          the   vocational   expert        nor    the   ALJ    offered

explanation for this deviation from the DOT.

      While    the    Commissioner     recognizes       a    conflict     within      the

various panels of the Tenth Circuit on the issue of whether a

vocational expert may rely upon the SVP to determine the complexity

of a particular job or whether the reasoning level should determine

                                         7
the appropriate level of activity in comparison to the RFC.                      This

Court has consistently followed the only published opinion on the

matter - the Hackett case - to arrive at the conclusion that the

reasoning      level    must   be    consistent    with    the    level    of    work

established by the ALJ in the RFC or the vocational expert must

explain the basis for any discrepancy.

        However,   since    the     ALJ   and   vocational      expert    must   only

identify a single job that Claimant may perform, this Court must

analyze the consistency of the remaining two jobs identified by

the vocational expert.            Both of these jobs require a Reasoning

Level     of   1   and,    therefore,      do   not   suffer      from    the    same

inconsistency as the job of inspector-packer.

        Claimant contends the job of housekeeper-cleaner requires

frequent reaching and contact with the public which is inconsistent

with the RFC.          The DOT does include a requirement for frequent

reaching as well as a requirement for the job to “move[] furniture,

hang[] drapes and roll[] carpet” which would appear to be in

conflict with the ALJ’s RFC finding that Claimant could only

“occasionally reach overhead bilaterally.”                (Tr. 21).       Moreover,

the ALJ specifically found Claimant was “unable to have work-

related contact with the general public.”                 Id.    The housekeeper-

                                           8
cleaner job requires such contact in including in the functions of

the job “personal assistance to patrons.”                DOT 784.687-042.         An

ALJ is responsible for investigating any discrepancies between the

vocational expert’s testimony and the DOT.               Haddock v. Apfel, 196

F.3d 1084, 1091 (10th Cir. 1999).

       The third job identified by the vocational expert and adopted

by the ALJ was bakery worker.          Again, this job only requires a

Reasoning Level of 1 which would appear to be consistent with the

RFC.     This job also requires only occasionally reaching which is

also consistent with the ALJ’s RFC.               Claimant contends the ALJ

should    have   included   additional      restrictions        in   the   RFC   to

accommodate      her   moderate    limitations             in    concentration,

persistence, or pace found at step three.              It has been established,

however, that “the ALJ's finding of a moderate limitation in

concentration,     persistence,   or       pace   at    step    three   does     not

necessarily translate to a work-related functional limitation for

the purposes of the RFC assessment in this case.”               Bales v. Colvin,

576 F. App'x 792, 798 (10th Cir. 2014); see also Soc. Sec. R. 96–

8p, 1996 WL 374184, at *4 (July 2, 1996)(“[T]he limitations

identified in the ‘paragraph B’ and ‘paragraph C’ criteria are not

an RFC assessment but are used to rate the severity of mental

impairment(s) at steps 2 and 3 of the sequential evaluation


                                       9
process.      The mental RFC assessment used at steps 4 and 5 of the

sequential evaluation process requires a more detailed assessment

by itemizing various functions contained in the broad categories

found    in    paragraphs   B    and   C    of   the   adult    mental   disorders

listings.”).      The ALJ noted the findings of Dr. Kathleen Ward who

conducted a mental status examination on February 8, 2016. (Tr.

24-25).       Dr. Ward found with regard to Claimant’s concentration

and memory that she could perform various testing administered to

her and concluded her “[i]ntellectual abilities are estimated to

be within the average to lower average ranges.”                  (Tr. 387).    Dr.

Ward’s findings did not support any additional limitations in

concentration, persistence, or pace than were established in the

ALJ’s RFC.       Further, the reports of the non-examining reviewing

agency physicians did not provide support for the restrictions

urged by Claimant.      (Tr. 75-76, 88-89, 106-08, 123-25).


        Claimant also suggests that that the ALJ should have included

trouble sleeping and fatigue in the RFC based upon a single record

which indicated she complained of these problems.                  (Tr. 327-28).

Other    than   Claimant’s      reporting,       no   medical   professional   has

established that this condition imposes a functional limitation

upon Claimant.      It was not error for the ALJ to fail to include

this limitation in the RFC.                As a result, this Court cannot


                                           10
conclude that Claimant would not be capable of performing the

required tasks of the job of bakery worker.


                           Credibility Determination


      Claimant also asserts that the ALJ failed to recognize the

consistency      between    her    testimony     and    the     medical    evidence.

Claimant sets forth extensive case authority concerning the ALJ’s

duty to consider a claimant’s testimony on pain but fails to state

precisely what portion of Claimant’s testimony the ALJ failed to

consider.       The ALJ recited Claimant’s testimony on her alleged

conditions extensively in his decision.                       (Tr. 22).      He then

proceeded to recite the entirety of the medical record, including

opinion evidence, which did not support the level of restriction

put forth by Claimant.         (Tr. 23-26).


      It   is   well-established        that    “findings      as   to    credibility

should be closely and affirmatively linked to substantial evidence

and not just a conclusion in the guise of findings.”                       Kepler v.

Chater,    68    F.3d   387,      391   (10th    Cir.    1995).          “Credibility

determinations are peculiarly in the province of the finder of

fact” and, as such, will not be disturbed when supported by

substantial evidence.        Id.    Factors to be considered in assessing

a   claimant’s    credibility       include     (1)     the    individual’s    daily


                                         11
activities; (2) the location, duration, frequency, and intensity

of the individual’s pain or other symptoms; (3) factors that

precipitate and aggravate the symptoms; (4) the type, dosage,

effectiveness, and side effects of any medication the individual

takes or has taken to alleviate pain or other symptoms; (5)

treatment, other than medication, the individual receives or has

received for relief of pain or other symptoms; (6) any measures

other than treatment the individual uses or has used to relieve

pain or other symptoms (e.g., lying flat on his or her back,

standing for 15 to 20 minutes every hour, or sleeping on a board);

and (7) any other factors concerning the individual's functional

limitations and restrictions due to pain or other symptoms.           Soc.

Sec. R. 96-7p; 1996 WL 374186, 3.

     The ALJ relied upon appropriate factors in evaluating the

credibility     of    Claimant’s   statements.         The   nature    and

effectiveness    of   Claimant’s   treatment,    the   objective   medical

testing, and the inconsistencies between the claimed restrictions

and Claimant’s activities all form specific and legitimate reasons

for the ALJ’s questioning of Claimant’s credibility.


                               Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.        Therefore,

                                    12
this Court finds, in accordance with the fourth sentence of 42

U.S.C. ' 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 30th day of September, 2019.




                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               13
